914 F.2d 1493Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Haywood WILLIAMS, Jr., Defendant-Appellant.
No. 89-7630.
United States Court of Appeals, Fourth Circuit.
Submitted March 13, 1990.Decided Oct. 2, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  J. Calvitt Clarke, Jr., District Judge.  (CR-79-25-N;  CA-87-480-N)
Haywood Williams, Jr., appellant pro se.
Raymond Alvin Jackson, Office of the United States Attorney, Norfolk, Va., for appellee.
E.D.Va.
AFFIRMED.
Before PHILLIPS, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
Haywood Williams appeals from an order entered April 11, 1989, amending an earlier order entered in an underlying 28 U.S.C. Sec. 2255 action, and from an order entered May 3, 1989, denying relief on a motion to alter or amend an earlier judgment.  The April 11 order was also appealed by counsel appointed by this Court to represent Williams on two other appeals.  The propriety of the April 11 order is the subject of the appeal designated United States v. Williams, No. 89-7610, and will be dealt with in that case.  Consequently, we do not address it here.


2
In the May 3 order the district court declined to consider Williams' pro se motion to alter or amend an earlier judgment, in part, because the appeal from the underlying Sec. 2255 action was pending with this Court.  United States v. Williams, Nos. 88-7562, 88-7597.  We find no abuse of discretion in the district court's disposition and affirm the order.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
AFFIRMED.